Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of consolidating the actions. These actions are so related by reason of the claims of each plaintiff and the defendant that they may be consolidated without prejudice to any substantial right. Each plaintiff claims the right to divert the water of the Neversink river at the Cuddebaekville dam in the town of Deer Park, in Orange county, under a different conveyance from the same grantor, Neversink Valley Water Company. Defendant in both actions contends that the right is vested in it by virtue of a deed-by the same company to one Giles under which it and its predecessors in interest have *1013exercised the right since March of 1913. Briefly, all three parties claim to have derived the same exclusive right from the same grantor under three different conveyances. (Marinaro v. Pecoraro, 206 App. Div. 622; Clarke v. Malsky, 234 id. 866, 867.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.